Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:18-cv-3010

  FRED NEKOUEE, individually,                        :
                                                     :
                 Plaintiff,                          :
                                                     :
  vs.                                                :
                                                     :
  CIMARRON HOLDINGS, LLC, a Colorado                 :
  limited liability company; and                     :
                                                     :
  ALVARADO CONCEPTS, LLC, a Colorado                 :
  limited liability company;                         :
                                                     :
              Defendants.                            :
  _______________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)


         PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

  mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

  the Defendants, CIMARRON HOLDINGS, LLC, a Colorado limited liability company; and

  ALVARADO CONCEPTS, LLC, a Colorado limited liability company (sometimes referred to as

  “Defendants”), for injunctive relief, and attorney’s fees, litigation expenses, and costs pursuant to

  the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

         1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

  of Hillsborough.

         2.      Defendants’ property, a Taco Bell restaurant, is located at 3818 Highway 119,

  Longmont, Colorado 80501, in Weld County, Colorado (“Taco Bell”).

         3.      Venue is proper in the District of Colorado because venue lies in the judicial district
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 2 of 12




  of the situs of the property. The Defendants’ property is located in and does

  business within this judicial district.

          4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

          5.      Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

  sclerosis and requires the use of a wheelchair for mobility.

          6.     Mr. Nekouee travels to the Longmont area every three to six months to accompany

  his brother at heavy equipment auctions and to visit heavy equipment dealerships, where he assists

  his brother compare prices to equipment available in other areas, or to help his brother evaluate

  whether to buy or sell heavy equipment, or to vacation.

          7.     Fred Nekouee has visited the property which forms the basis of this lawsuit on

  August 1, 2018, and he bought goods and sought to avail himself of the services at Taco Bell on

  such dates.

          8.     Fred Nekouee has visited the Longmont area near the Taco Bell again on October

  3, 2018 to attend a heavy equipment auction.

          9.     Fred Nekouee plans to return to the property to avail himself of the goods and

  services offered to the public at the property.

          10.     The Plaintiff has definite plans to return to the Longmont area and to the Taco Bell

  in January of 2018.

          11.     Taco Bell is close to the hotels he stays at in the area and is close to the heavy

  equipment auction and dealerships he visits.



                                                    2
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 3 of 12




          12.     The Plaintiff likes the menu and food at Taco Bell, and since Taco Bell is a national

  chain, he generally knows the quality of its food and prices.

          13.    The Plaintiff plans to return to Taco Bell to enjoy its food again.

          14.    For the reasons set forth in paragraphs 6-13 and 25, Fred Nekouee plans to return

  to the Taco Bell.

          15.    The Plaintiff has encountered architectural barriers at the subject property.

          16.    The barriers to access that the Plaintiff encountered at the property have endangered

  his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

  to access the property, and have impaired his use of the restrooms in Taco Bell.

          17.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

  nearly flat.

          18.    The Plaintiff cannot move up or down steep inclines in his wheelchair because he

  lacks the strength and also risks tipping his wheelchair forwards or backwards.

          19.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

  and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

  wheelchair.

          20.    On his visit to the Taco Bell, the Plaintiff encountered excessively steep running

  slopes and cross slopes in its parking lot.

          21.    The Plaintiff encountered and observed barriers to access the men’s restroom in

  Taco Bell ; and so, he also tried to use the women’s restroom, in which women’s restroom he also

  encountered and observed barriers to access.

          22.    The Plaintiff is deterred from visiting the Taco Bell even though he enjoys its food,

  because of the difficulties he will experience there until the property is made accessible to him in



                                                   3
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 4 of 12




  a wheelchair.

         23.      Defendants own, lease, lease to, or operate a place of public accommodation

  (restaurant) as defined by the ADA, 42 U.S.C. § 12181(7)(B), and the regulations implementing

  the ADA, 28 CFR 36.201(a) and 36.104. Defendants are responsible for complying with the

  obligations of the ADA. The place of public accommodation that the Defendants own, operate,

  lease or lease to is Taco Bell.

         24.      Fred Nekouee has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 28 of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the ADA by the Defendant.

         25.      Fred Nekouee desires to visit the Taco Bell not only to avail himself of the goods

  and services available at the property but to assure himself that this property is in compliance with

  the ADA so that he and others similarly situated will have full and equal enjoyment of the property

  without fear of discrimination.

         26.      The Defendants have discriminated against the individual by denying him access

  to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

         27.      The Defendants have discriminated, and are continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less).

         28.      Preliminary inspections of the Taco Bell have shown that violations exist. The



                                                    4
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 5 of 12




  violations that Fred Nekouee personally encountered or observed include, but are not limited to:

                 PARKING

             a. In the parking lot serving Taco Bell, the parking space for disabled patrons with
         van access has a running slope as steep as about 1:10.4 (9.6%), which slope is steeper than

         the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG §

         502.4. The Plaintiff observed the slopes in this parking space, and it deters him from

         visiting Taco Bell.

             b. In the parking lot serving Taco Bell, the parking space for disabled patrons with
         van access has an excessively steep cross slope, as steep as about 1:27 (3.7%), which slope

         is steeper than the maximum slope of 1:48 (2%), in violation of Federal Law 2010,

         ADAAG § 502.4. The Plaintiff observed this slope, and it deters him from visiting Taco

         Bell.

             c. In the parking lot serving Taco Bell, the change in elevation from the accessible
         ramp walking surface towards the entrance door is about 1.5 inches and greater than the

         maximum allowed change in level of 0.5 of an inch, in violation of Federal Law 2010,

         ADAAG §§ 502.4 and 303.3. The Plaintiff encountered this change in level while moving

         to and from the entrance to the restaurant, and he required assistance to move over it in his

         wheelchair.

             d. In the parking lot, the running slope of the access aisle serving the disabled parking
         spaces is as steep as about 1:30.3 (3.3%), which slope is steeper than the maximum allowed

         slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4. The Plaintiff

         encountered this slope in this access aisle in his wheelchair, and it made him unstable in

         his wheelchair.


                                                   5
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 6 of 12




           e. In the parking lot, the running slope of the access aisle serving the disabled parking
        spaces is as steep as about 1:20 (5%), which slope is steeper than the maximum allowed

        slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4. The Plaintiff

        encountered this slope in this access aisle in his wheelchair, and it made him unstable in

        his wheelchair.

           f.   Near the entrance, the cross slope of the walking surface is as steep as about 1:25

        (4%), which slope is steeper than the maximum allowed slope of 1:48 (2%), in violation of

        Federal Law 2010, ADAAG § 403.3. The Plaintiff encountered this slope while moving

        in his wheelchair on this walking surface, and it made him unstable in his wheelchair.

           g. The slope of the surface within the entrance door required maneuvering space of
        60 inches is about 1:29.4 (3.4%), which slope is steeper than the maximum allowed slope

        of 1:48 (2%) within the door maneuvering space, in violation of Federal Law 2010,

        ADAAG § 404.2.4.4. In his wheelchair, the Plaintiff encountered this condition, and it

        caused him to slip sideways in his wheelchair while trying to enter Taco Bell.

           ENTRANCE DOOR AND INTERIOR FOOD SERVICE AREA

           h. The force needed to open the entrance door to Taco Bell is about 14 pounds, which
        force exceeds the maximum allowed force of 5 pounds (22.2 N) pertaining to the

        continuous application of force necessary to fully open a door, in violation of Federal Law

        2010, ADAAG § 404.2.9. The Plaintiff encountered this condition, and he required

        assistance to enter Taco Bell.

           i.   In Taco Bell, the soda machine dispenser keys are about 52 inches above the finish

        floor and outside of the reach range of an individual in a wheelchair of a maximum height

        above the finish floor of 48 inches when the reach depth is less than 20 inches, in violation


                                                  6
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 7 of 12




        of Federal Law 2010, ADAAG § 308.2.2. In his wheelchair, the Plaintiff tried but could

        not push the dispenser keys.

            MEN’S RESTROOM

            j.   The force needed to open the entrance door to the men’s restroom in Taco Bell is

        about 13 pounds, which force exceeds the maximum allowed force of 5 pounds (22.2 N)

        pertaining to the continuous application of force necessary to fully open a door, in violation

        of Federal Law 2010, ADAAG § 404.2.9. The Plaintiff encountered this condition, and

        he required assistance to open this door to enter the restroom.

            k. In the men’s restroom in Taco Bell, the accessible toilet compartment door pull is
        not provided on both sides of the door near the latch, in violation of Federal Law 2010,

        ADAAG § 6004.8.1.2. The Plaintiff encountered the lack of a door pull on the inside of

        the door in this compartment, and he could not fully close this door.

            l.   In the men’s restroom in Taco Bell, the gap between the rear wall grab bar and the

        top of the toilet tank is only about 1 inch and less than the required minimum of 1 1/2

        inches, in violation of Federal Law 2010, ADAAG §§ 604 and 609.3. The Plaintiff

        encountered this small gap between the rear wall grab bar and the top of the toilet tank, and

        it made it very difficult for him to transfer from his wheelchair to the toilet.

            m. In the men’s restroom in Taco Bell, the toilet does not have the flush control
        mounted on the open and wide side of the clear floor space, in violation of Federal Law

        2010, ADAAG § 604.6.              The Plaintiff encountered this condition and he required

        assistance to flush the toilet.

            n.    In the men’s restroom in Taco Bell, the door latch to the toilet compartment

        requires tight grasping, pinching or twisting of the wrist and cannot be opened with a closed


                                                    7
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 8 of 12




        fist or loose grip, in violation of Federal Law 2010, ADAAG § 309.4 and 404.2.7.

           WOMEN’S RESTROOM

           o.      The force needed to open the entrance door to the women’s restroom in Taco

        Bell is about 13 pounds, which force exceeds the maximum allowed force of 5 pounds

        (22.2 N) pertaining to the continuous application of force necessary to fully open a door,

        in violation of Federal Law 2010, ADAAG § 404.2.9. The Plaintiff encountered this

        condition, and he required assistance to open this door to enter the women’s restroom.

           p.      In the women’s restroom in Taco Bell, the accessible toilet compartment door

        pull is not provided on both sides of the door near the latch, in violation of Federal Law

        2010, ADAAG § 604.8.1.2. The Plaintiff encountered the lack of a door pull on the inside

        of the door in this compartment, and he could not fully close this door.

           q.     In the women’s restroom in Taco Bell, the side wall grab bar is only about 36

        inches long and is shorter than the required minimum length of 42 inches (1065 mm), in

        violation of Federal Law 2010, ADAAG § 604.5.1.

           r. In the women’s restroom in Taco Bell, the side wall grab bar only extends about 48
        inches from the rear wall and not a minimum of 54 inches (1370 mm) from the rear wall,

        in violation of Federal Law 2010, ADAAG § 604.5.1. The Plaintiff encountered this short

        side wall grab bar, and it made it very difficult for him to transfer from his wheelchair to

        sit on the toilet and to get back into his wheelchair from the toilet.

           s. In the women’s restroom in Taco Bell, the door latch on the inside of the toilet
        compartment door requires tight grasping, pinching, or twisting of the wrist and cannot be

        opened with a closed fist or loose grip, in violation of Federal Law 2010, ADAAG §§ 309.4

        and 404.2.7. The Plaintiff encountered this door latch.


                                                   8
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 9 of 12




         29.     All of the foregoing violations are also violations of the 1991 Americans with

  Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

  as promulgated by the U.S. Department of Justice.

         30.     The discriminatory violations described in paragraph 28 are not an exclusive list of

  the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ place of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and all of the barriers to access. In order to remedy this discriminatory situation, the

  Plaintiff requires an inspection of the Defendants’ place of public accommodation in order to

  determine all of the areas of non-compliance with the Americans with Disabilities Act.

         31.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied the benefits of services, programs and activities of the

  Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

  by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

  Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein.

         32.     Defendants have discriminated against the individual by denying individuals access

  to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against the Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual



                                                   9
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 10 of 12




   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          33.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

   Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is

   warranted.

          34.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

   fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

   36.505.

          35.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for its place of public accommodation

   that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

   an alteration to Defendants’ place of public accommodation since January 26, 1992, then the

   Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

   facility are readily accessible to and useable by individuals with disabilities, including individuals

   who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facility is one which was

   designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

   36.401, then the Defendants’ facility must be readily accessible to and useable by individuals with

   disabilities as defined by the ADA.

          36.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.


          37.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant


                                                    10
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 11 of 12




   Plaintiff Injunctive Relief, including an order to require the Defendants to alter the Taco Bell

   restaurant and adjacent parking lot spaces to make those facilities readily accessible and useable

   to the Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the

   facility until such time as the Defendants cure their violations of the ADA.


          WHEREFORE, Plaintiff respectfully requests:


                  a.     The Court issue a Declaratory Judgment that determines that the Defendants

          at the commencement of the subject lawsuit is in violation of Title III of the Americans

          with Disabilities Act, 42 U.S.C. § 12181 et seq.


                  b.     Injunctive relief against the Defendants including an order to make all

          readily achievable alterations to the facility; or to make such facility readily accessible to

          and usable by individuals with disabilities to the extent required by the ADA; and to require

          the Defendants to make reasonable modifications in policies, practices or procedures, when

          such modifications are necessary to afford all offered goods, services, facilities, privileges,

          advantages or accommodations to individuals with disabilities; and by failing to take such

          steps that may be necessary to ensure that no individual with a disability is excluded, denied

          services, segregated or otherwise treated differently than other individuals because of the

          absence of auxiliary aids and services.


                  c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42

          U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


                  d.     Such other relief as the Court deems just and proper, and/or is allowable

          under Title III of the Americans with Disabilities Act.


                                                    11
Case 1:18-cv-03010-CMA-NYW Document 1 Filed 11/23/18 USDC Colorado Page 12 of 12




                               DESIGNATION OF PLACE OF TRIAL

          Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

   Denver, Colorado as the place of trial for this action.




                                             Respectfully submitted,

                                               s/Robert J. Vincze_____
                                               Robert J. Vincze (CO #28399)
                                               Law Offices of Robert J. Vincze
                                               PO Box 792
                                               Andover, Kansas 67002
                                               Phone: 303-204-8207
                                               Email: vinczelaw@att.net
                                               Attorney for Plaintiff Fred Nekouee




                                                    12
